DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Applicant’s amendment filed 7/22/2022 is acknowledged.  Claims 1-19, 21-22, 24, and 34-35 have been canceled.  Claim 20 is listed as currently amended.  However, no amendments to the claim could be found.  Accordingly, the claim identifier for the claim 20 should be “previously presented”.  Claims 20, 23, 25-33 and 36 are pending.  All of the amendment and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the claims are as follows:
(a)	The prior art rejection under 35 USC 103 directed to the claims 20, 23, 26-33 as being unpatentable over McCallum et al in view of Fang is maintained and discussed below.  
(b)	The prior art rejection under 35 USC 103 directed to the claim 20 as being unpatentable over Boyd and Whitcombe et al is withdrawn in view of Applicant’s arguments.
(c)	The prior art rejection under 35 USC 103 directed to the claim 25 as being unpatentable over McCullum in view of Fang and further in view of Wong et al is maintained and discussed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20, 23, 26-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCallum et al (20040053236, March 2004) in view of Fang (US 20070009925, effective filing date May 5, 2005; Fang used interchangeably herein).
	Regarding claim 20, McCallum et al teach a composition  comprising a set of primers for use in a method for detecting a mutation, wherein the set of primers comprises a left primer labeled with a first label and a right primer labeled with a second  and wherein the labels are independently detectable. The use of label at both ends of amplification products permitted identification of mutations and sequencing at single base resolution from no farther than the middle of any fragment, thus allowing larger segments of a gene to be analyzed. McCallum teaches that using two different labels that permit the independent detection of both labels in a non-overlapping manner [0085].  At page [0091], McCallum teaches a forward primer labeled with a detectable label and a reverse primer labeled with a detectable label.  McCallum teaches gene specific sequence and tag [0061] and [0091], but do not expressly teach wherein at least one of the primers comprises in a 5’ to 3’ direction: a primer binding site, a tag sequence and a gene specific sequence.
	 In a general teaching, Fang teaches a composition comprising a set of primers, wherein at least one of the primers comprises a primer-binding site upstream from the sequence-specific binding portion (target-specific portion) (e.g., [0031], [0048] and [0053]) and  wherein the primer may comprise a tag sequence [0022], [0050], [0063], [0066]-[0068] (e.g., affinity tag, identifier tags, hybridization tags, zip-codes), [0117], [0119]).  
	Beginning at para. [0048], Fang teaches amplification compositions of the current teachings comprise a primer set, for example but not limited to a target-specific primer set, a second amplification product primer set, a third amplification product primer set, a fourth amplification product primer set, a fifth amplification product primer set, a sequencing primer set, or combinations thereof. In some embodiments, a primer or a sequencing primer is employed to generate a single-stranded amplification product, for example but not limited to a single-stranded amplification product or a family of sequencing fragments. Primer sets of the current teachings typically comprise a forward primer and a corresponding reverse primer. In some embodiments, a target-specific primer set further comprises a second forward primer, e.g., a forward target-specific primer, a corresponding second forward primer, and a corresponding reverse target-specific primer.  [0049] In some embodiments, a primer comprises a tail portion comprising a primer-binding site or its complement, a promoter sequence or its complement, an affinity tag, a hybridization tag, a mobility modifier, or combinations thereof. In some embodiments, a promoter sequence comprises a multiplicity of different promoter sequences, for example but not limited to, a T7 RNA polymerase binding site, an SP6 RNA polymerase binding site, and a T3 polymerase binding site. [0050] In some embodiments, a primer does not comprise a tail portion. In some embodiments, a primer comprises a reporter group, an affinity tag, a primer-binding site or its complement, a promoter sequence or its complement, a hybridization tag, a mobility modifier, or combinations thereof. 
	Fang teaches beginning at para. [0066], In some embodiments, a primer and/or an amplification product comprise an affinity tag. In some embodiments, an affinity tag comprises a reporter group. In certain embodiments, affinity tags are used for separating, are part of a detecting means, or both. 
	[0067] In some embodiments, a primer and/or an amplification product comprises a hybridization tag, a hybridization tag complement, or both. In certain embodiments, the same hybridization tag is used with a multiplicity of different elements to effect bulk separation and/or capture surface attachment.  In certain embodiments, a hybridization tag complement comprises a reporter group, a mobility modifier, a reporter probe-binding portion (for example but not limited to a sequence that selectively hybridizes with a TaqMan.RTM. probe or other nuclease probe, a molecular beacon probe or other hybridization probe, a scorpion primer or other extension primer, and so forth), or combinations thereof. 
	 Fang also teaches in some embodiments that the tag sequence can be located internally [0069] or wherein a part of the primer binding site can serve as a tag ([0068]).  With regards to the sequence-specific binding portion, Fang teaches wherein the sequence-specific or target-specific regions comprise of genomic DNA ([0007], [0059], [0062] or genomic sample [0139). Fang teaches that the primer binding sites may be at or near the 5’- or left end of the polynucleotide when it is associated with a forward primer and may be at or near the 3’- or right of the polynucleotide when it is associated with a reverse primer [00 [0053], [0060].  See also para. [0141] and Table 1.    Fang et al teach that the primer binding site serve directly or by virtue of its complement, as a template upon which a primer can anneal for any variety of primer extension [0031] or alternatively serve as a primer binding site for sequencing primer [0032].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the composition as taught by McCullum to encompass primers have the structure of comprising of a gene sequence region, a tag region and a primer binding site as taught by Fang for the benefit of allowing means for performing sequencing reaction as taught by Fang and further for more specific means of detection desired mutations as suggested by McCallum
	Regarding claim 23, Fang teaches wherein both the forward and reverse primer comprises a primer binding site ([0052], [0053], [0058] and [0061]. 
	Regarding claim 26, Fang et al teach wherein the length of the primer binding site may comprise ~18 nucleotides [0141] and e.g., Table 1).
	Regarding claim 27, Fang et al teach wherein the length of the target specific sequence is ~20 nucleotides in length (see e.g., Table 1).
	Regarding claim 28-33, Fang teaches wherein the primer site is for a sequencing primer ([0032] and [0051]) and wherein the sequencing is a high-throughput sequencing reaction which may comprise bi-directional sequencing or sequencing-by-synthesis or  solid-phase sequencing ([0093], [0103] and sequencing associated with a microarray or bead array [0093, [[0117]). 

Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCallum in view of Fang as previously applied above and further in view of Wong (US 5935793, August 1999).   
	 Regarding claim 25, McCallum in view of Fang teach a composition comprising a set of primers as previously described above. McCullum teaches wherein both primers comprise of a label. McCullum does not identify the label as a nucleotide tag.  Fan teaches provides a teaching of primers which may comprise of a label which may be a nucleotide tag ([0068] and [0070]). 
	 McCallum in view of Fang not expressly teach wherein the tag comprises 2, 3, 4 or 5 nucleotides.
	Wong teaches polynucleotide mixture comprising a plurality of primer-tag-primer polynucleotides each comprising a first primer sequence, an identifier tag sequence linked to the 3'-side of the first primer sequence, and a second primer sequence linked to the 3'-side of the tag sequence, wherein the first primer sequences are identical to each other, the identifier tag sequence in each primer-tag-primer polynucleotides differs from the tag sequence in every other primer-tag-primer polynucleotide, and the second primer sequences are identical to each other. The invention also contemplates a sequencing fragment mixture comprising a plurality of different-sequence sequencing fragments derived from a plurality of different sample polynucleotide templates, each different-sequence sequencing fragment containing (1) a template-complement region derived from a selected sample template fragment and having a pre-determined base-type located at the 3'-end of the associated fragment, and (2) at the 5'-end of the fragment, a primer-tag-primer region containing (i) a first primer sequence, (ii) an identifier tag sequence linked to the 3'-side of the first primer sequence, and (iii) a second primer sequence linked to the 3'-side of the tag sequence, wherein the first primer sequences in the sequencing fragments are identical to each other, the second primer sequences in said sequencing fragments are identical to each other, and the identifier tag sequence in each primer-tag-primer region uniquely identifies the sample fragment from which the sequencing fragment was derived, and the sequencing fragment's 3'-terminal base type. (col. 5, line 49 - to col. 6, line 14).
	Wong teaches wherein the composition comprises a plurality of identifier tags which are used to uniquely identify the sample fragment or template to which each tag is attached or is otherwise associated with. In addition, the tag sequences may also be used to identify the terminating base-type(s) of the sequencing fragments containing such tags. Wong teaches the sequences of the identifier tags range from 15 to 25 nucleotides in length, although longer or shorter sequences may also be used. For example, an identifier tag can consist of a unique sequence of 10 nucleotides that is flanked on each side by short, non-unique nucleotide sequences (e.g., each 3 to 5 nucleotides in length) (col. 7, line 45 to col. 8, line 10).   
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the primers of the composition of McCallum in view of Fang to encompass tag sequences having any desired length, including those comprising shorter length as suggested by Wong.  Such modification of the tag sequences are within the ordinary artisan capabilities and would not negatively alter or modify the use of such oligonucleotides in amplification,  sequencing or sequencing by hybridization suggested by Wong.   Further Fang recognizes the suitability of the various tag besides the label used by McCallum such as taught by Wong for the intended purposes of detecting desired target(s).  
Response to Arguments
Applicant traverses the rejection on the following grounds:   
Applicant’s Traversal
(a)	Applicant summarizes the rejection previously made of record.  Applicant states that McCallum teaches visually detectable labelled primers, for example IR dye-labeled (IRDYE) oligo nucleotides. (McCallum, par. [0085].) The double ended differential labelling utilized by McCallum enables rapid visual detection when an SNP is present in the PCR product, not by sequencing. More specifically, as is clearly shown in Figure 5 of McCallum, when an SNP is present in the amplicons, melting and re-annealing of the amplicons will result in heteroduplex formation. Heteroduplexes are nicked by the CEL-I enzyme that cuts at the place of the mismatch. An SNP is identified as being present in the PCR product when the differentially labelled amplicons run at different heights on a gel, i.e. the nicked heteroduplexes. Applicant notes that the visually4 detectable labels cannot function as a tag sequence for nucleic acid and/or sample identification upon sequencing by one of ordinary skill in the art, as recited in claim 20. 
4864-3368-8604.4(b)	 Fang on the other hand, teaches primers labelled with "an affinity tag, a hybridization tag, a mobility modifier, or a combination thereof." An affinity tag is described in [0018] as "a component of a multi-component complex, wherein the components of the multi-component complex specifically interact with or bind to each other", for example biotin. A "hybridization tag" as indicated in paragraph [0025], can be used for separation by hybridization to its complement for physical separation of e.g. the amplification product. A "mobility modifier" is explained in paragraph [0026] to be "any moiety that affects a particular mobility of a polynucleotide in a mobility-dependent analysis technique." None of these labels would be considered by one of ordinary skill in the art as a tag sequence for nucleic acid and/or sample identification upon sequencing, as recited in claim 20. 
(c)	Regarding claim 25 depends from and includes all limitations of claim 20, discussed above. Claim 20 is therefore patentably distinguished over the art of record because of its dependency on a patentable independent claim and also because of the additional recitations added by the claims.  Additionally, claim 25 recites that "the tag comprises 2, 3, 4 or 5 nucleotides." The shortest identifier tag contemplated by Wong is 10 nucleotides in length. In fact, Wong states that "[p]referably, the unique tag sequences are at least 10 and preferably at least 15 nucleotides in length to facilitate the selection of hybridization conditions that promote adequate binding specificity during hybridization with the tag-probe array." (Wong, col. 8, lines 15-19; emphasis added.) One of ordinary skill in the art would understand that reducing the length of the identifier tag to 2, 3, 4, or 5 nucleotides, as suggested by the Office, would reduce the likelihood of adequate binding specificity during hybridization with the tag-probe array. Therefore one of ordinary skill would not have been motivated to make such a modification.
Examiner’s Response 
Atty. Docket No. 085342-1110 All of the arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows:  
i.	The examiner acknowledges Applicant’s arguments but respectfully disagree.   Tthtthe	The ec						The eThe Regarding applicant’s comments  at (a) concerning McCallum, “that the  visually4 detectable labels cannot function as a tag sequence for nucleic acid and/or sample identification upon sequencing by one of ordinary skill in the art, as recited in claim 20”, the examiner disagree because the specification defines at page 7 that "Tagging" refers to the addition of a tag or label to a nucleic acid in order to be able to 1distinguish it from a second or further nucleic acid.  McCullum teaches a tagged forward primer and tagged reverse primer in a composition as discussed in the prior art rejection noted above (see citations above).  McCullum teaches at paragraph [0085] that the use of label at both ends of the amplification products permitted identification of mutations and sequencing at single base resolution from no farther than the middle of any fragment, thus allowing for larger segments of a gene to be analyzed. In addition, using two different labels that permit the independent detection of both labels in a non-overlapping manner on the same gel simplified comparisons and helped to identify artifacts, which appeared with both labels. McCullum further teaches at para. [0105], upon detection of a mutation in a pool, the individual DNA samples were similarly screened to identify the plant carrying the mutation. Thus, the teachings of features of the composition of McCullum meets the intended use limitations recited in the claims, e.g., claim 20.  Applicant is further reminded that the limitations “four use n a method for detection a mutation…”, “for nucleic acid  and/or sample identification upon sequencing” are intended use limitation.  Regarding “intended use”, MPEP states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
ii.	Regarding Applicant arguments at (b) concerning the teachings of Fang, in response to applicant's argument that "none of the labels taught by Fang would be considered by one of ordinary skill in the art as a tag sequence for nucleic acid and/or sample identification upon sequencing, as recited in claim 20”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In this case, the claims do not require any specific type of label and further the limitations asserted by Applicant as not being taught by the claims are directed to the “intended use” of the tag. MPEP states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the examiner maintains that the combination of the teaching of McCullum in view of Fang meets the limitation of the claims.    Further while the examiner contends that Fang meets the limitations of at least one primer having the recited structural order as indicated in the claim 20, MPEP 2144.04 states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  This is especially true in this case as the limitation of the claims not only recite the open-language “comprising” but also neither the specification nor claims assert any new or unexpected results based on the structural order of the features of primer.   Applicant’s arguments are not found persuasive to obviate the rejections of the prior Office action.
iii.	In response to Applicant’s arguments concerning the arguments at (c), the examiner notes given the claims the broadest reasonable interpretation,  the claims recite that the tag “comprises” (open language) 3, 4 or 5 nucleotides, which suggest that the tag is not limited to only 3, 4, 5 nucleotides but may encompass additional undisclosed nucleotides sequences.   Contrary to Applicant’s assertion, the tertiary reference of Wong teaches an identifier tags range from 15 to 25 nucleotides in length, although longer or shorter sequences may also be used. For example, an identifier tag can consist of a unique sequence of 10 nucleotides that is flanked on each side by short, non-unique nucleotide sequences (e.g., each 3 to 5 nucleotides in length) (col. 7, line 45 to col. 8, line 10).  Therefore, Applicant’s arguments are not found persuasive.   In view of the foregoing, the rejections noted above are maintained.
Conclusion
No claims are allowed.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637